Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on May 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No: 10,645,533 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 2 paragraphs 5 – page 5, filed May 19, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 9 and 17 … determining, by the device, one or multiple candidate tracking area codes based on tracking area codes of the neighbor cells; calculating, by the device, first values of the neighbor cells based on distance values between the neighbor cells and the target cell; calculating, by the device, one or multiple second values for the one or multiple candidate tracking area codes based on the first values and the one or multiple candidate tracking area codes; selecting, by the device, one of the one or multiple candidate tracking area codes; and determining, by the device, whether a tracking area code of the target cell is an island tracking area code based on the one of the one or multiple candidate tracking area codes… and in combination with other limitations recited as specified in claims 1, 9 and 17.
Claims 1-20 are allowable over ODP rejection since the terminal disclaimer filed on May 19, 2021 is approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sarkar (US Pub. No.: 2016/0029253) discloses a system and method to automatically classify a target cell as a boomer cell for a source cell to assist the source cell in adding or rejecting the target cell as a valid neighbor of the source cell. Such classification is based on the distance between the source and target cells, and the tier value indicating the number of layers of cell sites between the source and target cells. A Self Organizing Network-Optimization Manager, SON-OM, server provides the distance and tier information and, for neighbors which are already defined and existing in a source cell's neighbor list, the SON-OM server can perform a validation--based on corresponding distance and tier calculations--whether these neighbors are boomer cells or not.
Mondal (US Pub. No.: 2016/0142931) discloses a method of operation of the network node comprises correlating control and data plane messages across a nodes and interfaces in a VoLTE network to thereby provide data representative of end-to-end message flows for a plurality of VoLTE sessions. The method of operation further comprises configuring one or more nodes in the VoLTE network based on the data representative of the end-to-end message flows for the plurality of VoLTE session.
Ryan (US Pub. No.: 2018/026903) discloses a method includes transmitting a request to change a location area identifier value to a base station of the at least one cell and receiving an identity of at least one UE in idle mode when the location area identifier is changed wherein the received identity of the at least one UE is in the set of UE identities. The location area identifier may be a Location Area Code (LAC) or a Tracking Area Code (TAC), and the request to change the location area identifier may be transmitted at the time of the first coordinate pair.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469